DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 507 in Figure 5.  

    PNG
    media_image1.png
    452
    730
    media_image1.png
    Greyscale
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 409 (page 24, paragraph 60, first line at the top of the page).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 7, GPS 744 has the reference number 728 in the specification (page 28, paragraph 72, lines 9-10) and BATTERY 728 has reference number 730 in the specification (page 28, paragraph 72, line 8).

    PNG
    media_image2.png
    484
    571
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    518
    579
    media_image3.png
    Greyscale



Specification
The disclosure is objected to because of the following informalities:
Page 15, paragraph 39, line 7: After “second resistance”, add “104”.
Page 16, paragraph 40, line 10 from the top of the page: After “second resistance”, add “104”.
Page 28, paragraph 72, line 8: Change “battery 730” to “battery 728” to address one of the drawing objections.

Page 31, paragraph 83, lines 2-3: Change “2.5 voltage” to “2.5 V”.  Compare with page 17, paragraph 42, line 2 from the top of the page.
Appropriate correction is required.

Claim Objections
Claims 6 and 25 are objected to because of the following informalities:
Claim 6, line 2: Change “voltage” to “V”.
Claim 25, line 6: There is no antecedent basis for “memory device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for one end of a range, the other end of the range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding claim 5, which depends from clam 1: This claim requires the current in the device after programming to be higher than sub-milliamp (mA).  However, the claim does not place an upper limit on the current.  Because there is no limit, the current could be extreme values.  Applicants have not provided guidance on how to make a device that would use such extreme values, or how such a device would be used.  For these reasons, claim 5 is rejected for lack of enablement.
Regarding claim 6, which depends from clam 1:  This claim requires the programming voltage to be less than or equal to 2.5 voltage (or volts, as the Office is interpreting this language).  However, the claim does not place a lower limit on the voltage.  Because there is no limit, the voltage could have be extreme negative values or zero.  Applicants have not provided guidance on how to make a device that would use such extreme values, or how such a device would be used.  For these reasons, claim 6 is rejected for lack of enablement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1 and 21: Claim 1, directed to a product, appears to claim a method of use or a method of manufacturing the product.  The undersigned consulted with her supervisor and he had the same questions.  Do the first resistance and the second resistance exist concurrently?  Is the product capable of having both resistances present during operation?  Or does the product have the first resistance which is capable of being changed into the second resistance?  Or does the product have the second resistance after originally having the first resistance.  Because the claim is unclear, claim 1 is rejected as indefinite. Claim 21, also directed to a product, has similar language and is rejected on the same basis.  Claims 2-13, which depend from claim 1, and claims 22-25, which depend from claim 21, are rejected for depending from rejected base claim 1 or 21.
Regarding claim 13, which depends from claim 1:  This claim defines a second transistor with language that is similar to that in claim 1.  The same questions arise with respect to the third and fourth resistances.  Because claim 13 is unclear, claim 13 is rejected as indefinite. 
Regarding claim 14: This claim, directed to a method of manufacturing a device, has similar language as is present in claims 1 and 21.  Do the first resistance and the second resistance exist concurrently?  Is the product capable of having both resistances present during operation?  Or does the product have the first resistance which is 
 Regarding claim 25:  In line 6, the claim refers to “the memory device”, but there is no antecedent basis for the memory device.  For these reasons, claim 25 is rejected as indefinite.

Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art that the Office identified is Jeong, U.S. Pat. Pub. No. 2018/0047735, Figure 6.  
Jeong, Figure 6:
    PNG
    media_image4.png
    364
    468
    media_image4.png
    Greyscale



The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose the arrangement as shown in Figures 1(a)-1(c), specifically, an integrated circuit comprising a source area adjacent to a semiconductor well and above a substrate; a drain area adjacent to the semiconductor well and above the substrate, wherein a junction exists between the drain area and the semiconductor well; a base terminal coupled to the semiconductor well; and a gate electrode above the semiconductor well, the gate electrode coupled to the base terminal; wherein the source area, the semiconductor well, the gate electrode, and the drain area form a metal-oxide-semiconductor field-effect-transistor (MOSFET), a first resistance exists between the source area and the drain area through the semiconductor well, and wherein a second resistance exists between the source area, the drain area, and the semiconductor well, after a programming operation is performed when the gate electrode is coupled to a 
With regard to claims 2-13: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose a method for forming an integrated circuit, the method comprising: forming a source area adjacent to a semiconductor well and above a substrate; forming a drain area adjacent to the semiconductor well and above the substrate, wherein a junction exists between the drain area and the semiconductor well; forming a base terminal coupled to the semiconductor well; and forming a gate electrode above the semiconductor well, the gate electrode coupled to the base terminal; wherein the source area, the semiconductor well, the gate electrode, and the drain area form a metal-oxide-semiconductor field-effect-transistor (MOSFET), a first resistance exists between the source area and the drain area through the semiconductor well, and wherein a second resistance exists between the source area, the drain area, and the semiconductor well, after a programming operation is performed when the gate electrode is coupled to a high impedance, a programming voltage is applied at the source area, and the drain area is coupled to a ground voltage to break the junction between the drain area and the semiconductor well to generate a current between the source area, the semiconductor well, and the drain area.

With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose a computing device, comprising: a circuit board; and an antifuse memory array coupled to the circuit board wherein the antifuse42AA4137-US 111548-236863 memory array includes a plurality of antifuse cells, an antifuse cell of the plurality of antifuse cells includes an antifuse element coupled to a first selector and a second selector, and wherein the antifuse element includes: a source area adjacent to a semiconductor well and above a substrate, the source area coupled to a word line of the antifuse memory array through the first selector; a drain area adjacent to the semiconductor well and above the substrate, the drain area coupled to a bit line of the antifuse memory array through the second selector, wherein a junction exists between the drain area and the semiconductor well; a base terminal coupled to the semiconductor well; and a gate electrode above the semiconductor well, the gate electrode coupled to the base terminal, and coupled to a source line of the antifuse memory array; wherein the source area, the semiconductor well, the gate electrode, and the drain area form a metal-oxide-semiconductor field-effect-transistor (MOSFET), a first resistance exists between the source area and the drain area through the semiconductor well, and wherein a second resistance exists between the source area, the drain area, and the semiconductor well, after a programming operation is performed when the gate electrode is coupled to a high impedance, a programming voltage is applied at the source area, and the drain area is coupled to a ground voltage to break the junction between the drain area and 
With regard to claims 22-25: The claims have been found allowable due to their dependency from claim 21 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Victoria K. Hall/Primary Examiner, Art Unit 2897